           Case 4:19-cv-00966-SBA Document 20 Filed 05/13/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


ERIC CARTER,                                    Case No: 4:19-CV-00966-SBA

               Plaintiff,
                                                ORDER RE: NOTICE OF SETTLEMENT
v.

CHASE BANK USA, N.A.,

               Defendants.




       Plaintiff, Eric Carter (“Plaintiff”), and Defendant, Chase Bank USA, N.A.,

(“Defendant”), having filed a Notice of Settlement and the Court being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant have been settled

and completing the final settlement documents and filing the appropriate dismissal pleadings.

The parties request that the Court retain jurisdiction for sixty (60) days for any matters related to

completing and/or enforcing the settlement and stay all remaining discovery deadlines.

       IT IS FURTHER ORDERED THAT the case management conference scheduled for

May 30, 2019 is CONTINUED to July 17, 2019 at 3:00 p.m. If the action is dismissed prior

to that date, the conference will automatically be vacated and no appearance will be

required.

       IT IS SO ORDERED.

Dated: May 13, 2019                                   ______________________________
                                                      SAUNDRA BROWN ARMSTRONG
                                                      Senior United States District Judge
